ON REHEARING
From a rereading of Mr. Tweedy’s statement to the court in support of the motion for continuance it appears that he talked to appellant on February 18th but did not actually get into the case until February 22nd. We copy the pertinent portion of such statement:
“MR. TWEEDY: Last week, the week beginning the 17th. of February, I had several jury cases set for trial in Haleyville and one rape case set for trial on Wednesday of last week; that I was up there in Haleyville on Monday, I was up there on Tuesday and I saw Mr. Pendley late Tuesday afternoon. (18th.) He told me he had already talked to another attorney and he had called down here and tried to get the case continued, the Wilson firm in Jasper; they had told Mr. Pendley they had an important case in Birmingham and would probably take all week to try that and unless it was continued they couldn’t be in it. He called me and I told him I could get in it, but I still had these cases at Haleyville I could be here on Monday but I still had the case in Haleyville Wednesday which was a rape case and I did not know how long I would be tied up AVednesday; that I had an appointment in Birmingham Friday of last week and I couldn’t see him really until Saturday the 22nd. He came to my office •on Saturday the 22nd. and we did the best we could toward preparing this case over the week-end and I would get down here on Monday; that I had some other jury cases down here on Monday. He met me here on Monday to help me prepare this case, but at the same time this is very short notice for a felony case and very short for him. We just have not had time to prepare it like it should be prepared. We have not had time to investigate the case.” Parenthesis ours
We stand corrected as to the date on which Mr. Tweedy was actually employed.
AVe adhere to our original opinion.
Application overruled.